43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone THOMAS, Plaintiff Appellant,v.Marie BAXTER, Defendant Appellee.
No. 94-1358.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1994.Decided Dec. 20, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.
Tyrone Thomas, appellant pro se.
Neil David Goldman, Young, Goldman & Van Beek, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the decision of the bankruptcy court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Thomas v. Baxter, No. CA-93-1455-A (E.D. Va.  Feb. 28, 1994);  see Transcript of motion proceedings (Feb. 25, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.